DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-5, 7 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 7, none of the prior art of record, either alone or in combination,  teaches, suggests or renders obvious, a method for manufacturing semiconductor device, comprising: forming a gate oxide layer in the recess with the recess defining the gate oxide layer, and after the gate oxide layer is formed, removing the remaining parts of the barrier layer, wherein a thickness of the gate oxide layer is greater than a thickness of the pad oxide layer, wherein forming the plurality of shallow trench isolation structures comprises: forming a plurality of trenches, wherein the trenches run through the pad oxide layer and the barrier layer, and extend to the substrate; forming an oxide layer on bottoms and sidewalls of the trenches and on the barrier layer by means of chemical vapor deposition; performing chemical mechanical polishing to cause top surfaces of materials deposited in the trenches to be leveled with a top surface of the barrier layer, so as to form the plurality of shallow trench isolation structures.
Claims 4-5 and 10 are also allowed because of their dependency to the allowed base claims 1 and 7 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818